DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 11/03/2021. Claims 3 and 5 have been canceled. Claims 1-2, 4, and 6 are allowed.
Response to Amendment/Arguments
The amendment filed 11/03/2021 has been entered.
Applicant has argued that Fujita in combination with Nordbruch and May fails to teach to “obtain a parking control desired degree, which indicates an extent that the occupant of the vehicle wants to perform the parking control,” because “May fails to disclose obtaining how much automatic parking control is requested by the passenger.” The examiner respectfully disagrees, because May discloses that “the driver's desires may be taken into account to allow the driver to select what level of control of the vehicle he or she has (and what level of control of the vehicle the autonomous control system has)… The switching on of features or functions of automation and aiding systems… may be controlled by an instance which switches the features or functions according to a single parameter or ‘autometer’ which stands for the level of automation… Exemplary systems which may be turned on or off or tuned by the autometer slider may include… Automatic parking” (see at least May ¶¶ 11-14, 16, and 20).
Regarding the remaining arguments, the examiner agrees that applicant’s amendments to the claims have overcome the rejections under 35 U.S.C. 101 and 103 set forth in the previous Office action mailed 09/15/2021.
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The closest prior art of record is Fujita et al. (US 2019/0039606 A1), hereinafter Fujita, in view of Nordbruch (US 2019/0180618 A1), and further in view of May et al. (US 2017/0277182 A1), hereinafter May.
Regarding claim 1:
	Fujita discloses the following limitations:
A parking assist system configured to perform an automatic parking control for automatically parking a vehicle, said parking assist system comprising: at least one processing circuit configured to… estimate a second time, which is a time required for a manual parking operation of manually parking the vehicle in a parking space in the one parking lot or in another parking lot, without allowing the automatic parking control to be performed.” (See at least Fujita ¶¶ 159-164, 364-365, and FIGS. 6 and 9.)
determine whether the vehicle is in a situation to perform the manual parking operation rather than the parking control preliminary operation, on the basis of the first time and the second time.” (See at least Fujita ¶¶ 122, 164-165, and FIGS. 6 and 9.)
propose performing the manual parking operation to an occupant of the vehicle based upon the determination the vehicle is in the situation to perform the manual parking operation rather than the parking control preliminary operation.” (See at least Fujita ¶¶ 122, 164-165, and FIG. 9.)
“and perform the automatic parking control based upon the determination the vehicle is in the situation to perform the parking control preliminary operation rather than the manual parking operation.” (See at least Fujita ¶¶ 164, 188, and FIGS. 9 and 12.)
Fujita does not specifically disclose “at least one processing circuit configured to: estimate a first time, which is a time required for a parking control preliminary operation of manually moving the vehicle to a position in one parking lot in which the automatic parking control can be started.” However, Nordbruch does teach this limitation. (See at least Nordbruch ¶¶ 7, 13, 18-19, and 95.)
“technical advantage is brought about that an AVP [(automated valet parking)] process can be started without a temporal delay after the arrival of the motor vehicle at the motor vehicle drop-off area.” (See at least Nordbruch ¶¶ 18-19.)
The combination of Fujita and Nordbruch does not specifically disclose to “obtain a parking control desired degree, which indicates an extent that the occupant of the vehicle wants to perform the parking control.” However, May does teach this limitation. (See at least May ¶¶ 4, 11-14, 16, 20, and FIGS. 2-3.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the parking estimation system disclosed by Fujita in combination with Nordbruch by obtaining a desired level of autonomous vehicle control as taught by May, because this allows the system to account for “the particular driving condition and/or current driving preferences of the driver” when determining whether autonomous vehicle control is appropriate. (See at least May ¶ 11.)
None of the references in the prior art of record taken together or in combination discloses to “correct a time, out of the first time and the second time, on the basis of the parking control desired degree” as recited in claim 1.
Because none of the prior art references taken together or in combination discloses the remaining elements and features of the claimed invention in combination with the other elements and features of the claimed invention
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662